           Case 2:17-cv-02896-JCM-EJY Document 102 Filed 05/15/20 Page 1 of 2



 1   Jeffrey S. Allison (NV Bar # 8949)
     HOUSER & ALLISON, APC
     9970 Research Drive
 2   Irvine, California 92618
     Phone: (949) 679-1111
 3   Fax: (949) 679-1112
     jallison@houser-law.com
 4
     Attorneys for Defendant PINGORA LOAN SERVICING, LLC, servicer and erroneously named
 5   herein as FIRST CALIFORNIA MORTGAGE COMPANY

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                   FOR THE DISTRICT OF NEVADA

 9   THE BANK OF NEW YORK MELLON FKA                       Case No. 2:17-cv-02896-JCM-GWF
     THE BANK OF NEW YORK, AS TRUSTEE
10   FOR THE CERTIFICATE HOLDERS OF                        HON. JAMES C. MAHAN
     CWALT, INC. ALTERNATIVE LOAN
11   TRUST 2005-23CB MORTGAGE PASS-
     THROUGH CERTIFICATES, SERIES 2005-
12   23CB,                                                 MOTION FOR ORDER FOR REMOVAL
                                                           FROM CM/ECF SERVICE LIST
13                          Plaintiff,

14   vs.

15   TAYLOR WALES; FIRST CALIFORNIA
     MORTGAGE COMPANY; FEDERAL
16   NATIONAL MORTGAGE ASSOCIATION;
     LOS PRADOS COMMUNITY
17   ASSOCIATION,

18                          Defendants.

19
              Counsel for former Defendant Pingora Loan Servicing, LLC, servicer and erroneously named
20
     herein as First California Mortgage Company, (the “Party”), Jeffrey S. Allison, Esq., of the law firm
21
     Houser & Allison, APC (the “Firm”), submits this Motion for Order Granting Request for Removal
22
     from CM/ECF Service List as to Jeffrey S. Allison, Esq., (the “Motion”). This Motion is made and
23   supported by the following Memorandum of Points and Authorities.
24   ///



                                                     -1-
       Case 2:17-cv-02896-JCM-EJY Document 102 Filed 05/15/20 Page 2 of 2



 1
                              MEMORANDUM OF POINTS AND AUTHORITIES
 2          The Firm and Party are no longer involved in this action. An Order Granting a Motion to
 3   Dismiss Party from the Amended Complaint was entered on November 1, 2018. [ECF 66]. Notices

 4   to Party’s Firm and counsel, Jeffrey S. Allison, Esq., are not required. Therefore, Party hereby

     submits this Motion for Order Granting Request for Removal from CM/ECF Service List of Firm
 5
     and counsel, Jeffrey S. Allison, Esq.
 6

 7
     DATED: May 14, 2020                                   HOUSER & ALLISON, APC
 8
                                                           /s/ Jeffrey S. Allison
                                                           JEFFREY S. ALLISON, ESQ.
 9                                                         Nevada Bar No. 8949
                                                           9970 Research Drive
10                                                         Irvine, CA 92618

11                                                         Attorneys for Defendant PINGORA LOAN
                                                           SERVICING, LLC, servicer and erroneously
12                                                         named herein as FIRST CALIFORNIA
                                                           MORTGAGE COMPANY
13

14
                                                   ORDER
15

16   IT IS SO ORDERED.

17
     _____________________________________
18   UNITED STATES MAGISTRATE JUDGE

19

20
     Dated: May 15, 2020
21

22

23

24



                                                     -2-
